DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 06/22/2022. Independent claims 1, 7, 13, and 19 have been amended. Claims 3-5, 9-11, 15-17, and 21-23 have been canceled. Claims 1, 2, 6-8, 12-14, 18-20, and 24 are pending in the case. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 6-8, 12-14, 18-20, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (US Patent Application Pub. No. 2009/0058885, hereinafter “Park”)  in view of Kirch et al. (US Patent Application Pub. No. 2012/0172088, hereinafter “Kirch”).

As to independent claims 1 and 7, Park shows a mobile terminal [e.g. apparatus 200 | ¶ 25] and a concomitant method [Abstract], comprising: 
a communication interface configured to communicatively connect to an electronic device [“{…} While describing the present invention, it is assumed that the apparatus 200 and the external display device are connected via various wired/wireless interfaces. {…}” (¶ 25)]; 
a display [display 120 (¶ 07)]; and 
a controller [fig. 2; ¶ 26] configured to: 
while the mobile terminal is communicatively connected to the electronic device via the communication interface [¶ 25], transmit information related to a desktop window screen via the communication interface, to the electronic device [e.g. transmitting information related to a GUI that is to be displayed on the external display device (figs. 1 & 5; ¶¶ 07 & 25)], 
while the mobile terminal is communicatively connected to the electronic device via the communication interface, and while the electronic device is displaying, based on the transmitted information related to the desktop window screen, {…} transmit, via the communication interface to the electronic device, based on {…} a gallery application {…}, a plurality of images in a layout having rows and columns of individual images of the plurality of images in a first size corresponding to pictures stored at the mobile terminal, the plurality of images being included in a gallery list related to the gallery application {…}, that is displayed by the electronic device, and while the mobile terminal is communicatively connected to the electronic device via the communication interface [¶¶ 25 & 28], transmit, based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application {…}, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application {…}, wherein the second size is larger than the first size, and wherein, while the mobile terminal is communicatively connected to the electronic device via the communication interface, a screen of the mobile terminal displayed on the display and the desktop window screen displayed by the electronic device are different, and the screen of the mobile terminal displayed on the display does not change [“According to the present invention, when the GUI is processed, the size of the GUI is not scaled by the same scaling ratio as that of the video data but is scaled by a ratio different from the scaling ratio of the video data by using scaling ratio information of the GUI, according to the screen size of the external display device 530, stored in the GUI generation information storage unit 310, and then the GUI is displayed on the screen of the external display device 530. Also, the configuration of the GUI is changed according to the screen size of the external display device 530 by changing the arrangement of thumb-nails displayed on the GUI by using arrangement information of items of the GUI stored in the GUI generation information storage unit 310.
For example, when the screen size of the external display device 530 is 32″, the GUI changer 320 reads a scaling ratio of 1:0.8 of the GUI according to the screen size of the external display device 530 of 32″ stored in the GUI generation information storage unit 310, and arrangement information of 5*3 of items displayed on the GUI. Then, the GUI changer 320 changes the size of the GUI by using the scaling ratio of 1:0.8 of the GUI. For example, when the screen size of the external display device 530 is twice as large vertically and horizontally as the screen size of the apparatus 510, the video data is doubled both vertically and horizontally and then displayed, but the GUI is enlarged to 2*0.8=1.6 times and then displayed. Also, the GUI changer 320 rearranges items 522, displayed in a 2*4 thumbnail format on the GUI 520 of the apparatus 510, to a 3*4 thumbnail format 542 by using the arrangement information of 3*5 of the GUI according to the screen size of 32″ of the external display device 320.” (Park: ¶¶ 40-41). 
For further context/examples, see also Park: figs. 1 & 5, where the effects of the second user input selecting an image to be displayed in a larger size on the execution screen of the gallery application in the external/desktop display. For even further context/examples, see also Park: ¶¶ 29, 35, 49-50, & 57.]. 

As shown above, Park comprehensively shows a gallery application being shown across both a mobile terminal and an (external) electronic device. Nonetheless, Park does not appear to focus on the particulars of how said gallery application was summoned in the first place, and as such does not appear to explicitly recite the particulars of transmitting its plurality of images, via the communication interface to the electronic device, based on a first user input selecting one icon related to its gallery application among a plurality of icons. In an analogous art, Kirch shows:
while the mobile terminal is communicatively connected to the electronic device via the communication interface, transmit information related to a desktop window screen via the communication interface, to the electronic device, while the mobile terminal is communicatively connected to the electronic device via the communication interface, and while the electronic device is displaying, based on the transmitted information related to the desktop window screen, the desktop window screen including a plurality of icons corresponding to a plurality of applications configured to execute on the mobile terminal and to execute in a desktop window environment [e.g. fig. 5], transmit, via the communication interface to the electronic device, based on a first user input selecting one icon related to a gallery application among the plurality of icons, a plurality of images {…} [Kirch explicitly teaches a user input selecting one icon among the plurality of icons, and how doing so triggers the execution/displaying of a plurality images corresponding to an application associated with the selected icon (Kirch: fig. 5 & ¶ 60). These images are transmitted (based on the aforementioned icon selection), via the communication interface to the electronic device and for display by the electronic device, in a first/original/default size corresponding to pictures stored at the mobile terminal (Kirch: ¶¶ 14 & 50). 
Additionally (although not currently required), in the interests of transparency, it is also noted that the broadest reasonable interpretation for the term “images” as currently recited broadly encompasses images (of which Kirch is replete with explicit recitations, as evidenced in at least the already-cited portions), photos (Kirch: ¶ 71), and/or many other graphical depictions/icons/sub-icons (including Kirch’s “image 504 shown on the display 110 of the external display device 104 {…} and also a window portion 518 showing an image associated with a particular application {such as an} image complete with sub-icons 520 that the user can select to influence operation of the {…} application” (Kirch: ¶ 60)). See also the many examples in Kirch that would reasonably read on the “layout having rows and columns of individual images” limitation as currently recited, including transmitting “an appropriate image (often made up of multiple image subportions) for display on the external display device 104 (or display 110)” (Kirch: ¶ 49), “a composite overall image that includes not only an image subportion corresponding to the imaging signals 426 from the Android operating system 302 but also one or more additional image subportions corresponding to other information/signals” (Kirch: ¶ 55), and/or “a window portion 518 showing {… a layout having rows and columns of individual images …} complete with sub-icons 520 that the user can select to influence operation of the word processing application.” (Kirch: ¶ 60 and/or fig. 5).]

One of ordinary skill in the art, having the teachings of Park and Kirch before them prior to the claimed invention, would have been motivated to combine Kirch’s operability to select application icons in a multi-device environment with Park’s existing gallery application teachings. The rationale for doing so would have been that Park already recited that “convenience for a user can be increased by providing a suitable GUI according to a connected external display device” (Park: ¶ 62), and adopting Kirch’s approach would have aided in “clearly displaying large amounts of information” (Kirch: ¶ 03), and thus incorporating Kirch’s techniques into Park would have been “advantageous” (Kirch: ¶ 04). Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teachings of Park and Kirch (hereinafter, the “Park-Kirch” combination) in order to obtain the invention as recited in claims 1 and 7.

As to dependent claims 2 and 8, Park-Kirch further shows:
wherein the communication interface is configured to communicatively connect to the electronic device through a wired connection [e.g. the communication interface is configured to communicatively connect to the electronic device through a wired connection (Park: ¶ 25 | Kirch: ¶ 14)]. 

As to dependent claims 6 and 12, Park-Kirch further shows: 
wherein the electronic device is one of a laptop computer or a desktop computer [e.g. the electronic device is one of a laptop computer or a desktop computer (Park: ¶ 25 | Kirch: ¶¶ 15 & 69)]. 

As to independent claims 13 and 19, Park shows an electronic device [external display device 130 (¶ 07)] and a concomitant method [Abstract], comprising:
a communication interface configured to communicatively connect to a mobile terminal [“{…} While describing the present invention, it is assumed that the apparatus 200 and the external display device are connected via various wired/wireless interfaces. {…}” (¶ 25)]; 
a display [display 140 (¶ 07)]; and 
a controller [fig. 2; ¶ 26] configured to: 
while the electronic device is communicatively connected to the mobile terminal via the communication interface [¶ 25], receive information related to a desktop window screen, via the communication interface from the mobile terminal [e.g. receiving information related to a GUI that is to be displayed on the external display device (figs. 1 & 5; ¶¶ 07 & 25)],
control to display, on the display based on the received information related to the desktop window screen {…}, receive, based on {…} a gallery application {…}, a plurality of images in a layout having rows and columns of individual images of the plurality of images in a first size corresponding to pictures stored at the mobile terminal, the plurality of images being included in a gallery list related to the gallery application {…}, via the communication interface from the mobile terminal, control to display, on the display, the received plurality of images in an execution screen of the gallery application {…}, which is displayed via the desktop window screen, the plurality of images corresponding to the pictures stored at the mobile terminal, receive, based on a second user input selecting one of the plurality of images, an image in a second size corresponding to the selected one of the plurality of images in the gallery list, via the communication interface from the mobile terminal, and control to display, on the display in the execution screen of the gallery application {…}, which is displayed via the desktop screen, the received image in the second size corresponding to the same picture stored at the mobile terminal that corresponds to the selected one of the plurality of images in the gallery list in the first size on the desktop window screen, wherein the second size is larger than the first size, and wherein, while the electronic device is communicatively connected to the mobile terminal via the communication interface, the desktop window screen displayed on the display and a screen displayed on the mobile terminal are different, and the screen of the mobile terminal does not change [“According to the present invention, when the GUI is processed, the size of the GUI is not scaled by the same scaling ratio as that of the video data but is scaled by a ratio different from the scaling ratio of the video data by using scaling ratio information of the GUI, according to the screen size of the external display device 530, stored in the GUI generation information storage unit 310, and then the GUI is displayed on the screen of the external display device 530. Also, the configuration of the GUI is changed according to the screen size of the external display device 530 by changing the arrangement of thumb-nails displayed on the GUI by using arrangement information of items of the GUI stored in the GUI generation information storage unit 310.
For example, when the screen size of the external display device 530 is 32″, the GUI changer 320 reads a scaling ratio of 1:0.8 of the GUI according to the screen size of the external display device 530 of 32″ stored in the GUI generation information storage unit 310, and arrangement information of 5*3 of items displayed on the GUI. Then, the GUI changer 320 changes the size of the GUI by using the scaling ratio of 1:0.8 of the GUI. For example, when the screen size of the external display device 530 is twice as large vertically and horizontally as the screen size of the apparatus 510, the video data is doubled both vertically and horizontally and then displayed, but the GUI is enlarged to 2*0.8=1.6 times and then displayed. Also, the GUI changer 320 rearranges items 522, displayed in a 2*4 thumbnail format on the GUI 520 of the apparatus 510, to a 3*4 thumbnail format 542 by using the arrangement information of 3*5 of the GUI according to the screen size of 32″ of the external display device 320.” (Park: ¶¶ 40-41). 
For further context/examples, see also Park: figs. 1 & 5, where the effects of the second user input selecting an image to be displayed in a larger size on the execution screen of the gallery application in the external/desktop display. For even further context/examples, see also Park: ¶¶ 29, 35, 49-50, & 57.]. 

As shown above, Park comprehensively shows a gallery application being shown across both a mobile terminal and an (external) electronic device. Nonetheless, Park does not appear to focus on the particulars of how said gallery application was summoned in the first place, and as such does not appear to explicitly recite the particulars of displaying the application icons per se and receiving its plurality of images, via the communication interface to the electronic device, based on a first user input selecting one icon related to its gallery application among a plurality of icons. In an analogous art, Kirch shows:
control to display, on the display based on the received information related to the desktop window screen, the desktop window screen including a plurality of icons corresponding to a plurality of applications configured to execute on the mobile terminal and to execute in a desktop window environment [e.g. fig. 5], receive, based on a first user input selecting one icon related to a gallery application among the plurality of icons, a plurality of images {…} [Kirch explicitly teaches a user input selecting one icon among the plurality of icons, and how doing so triggers the execution/displaying of a plurality images corresponding to an application associated with the selected icon (Kirch: fig. 5 & ¶ 60). These images are received (based on the aforementioned icon selection), via the communication interface from the mobile terminal, in a first/original/default scale and size corresponding to pictures stored at the mobile terminal (Kirch: ¶ 50). 
Additionally (although not currently required), in the interests of transparency, it is also noted that the broadest reasonable interpretation for the term “images” as currently recited broadly encompasses images (of which Kirch is replete with explicit recitations, as evidenced in at least the already-cited portions), photos (Kirch: ¶ 71), and/or many other graphical depictions/icons/sub-icons (including Kirch’s “image 504 shown on the display 110 of the external display device 104 {…} and also a window portion 518 showing an image associated with a particular application {such as an} image complete with sub-icons 520 that the user can select to influence operation of the {…} application” (Kirch: ¶ 60)). See also the many examples in Kirch that would reasonably read on the “layout having rows and columns of individual images” limitation as currently recited, including transmitting “an appropriate image (often made up of multiple image subportions) for display on the external display device 104 (or display 110)” (Kirch: ¶ 49), “a composite overall image that includes not only an image subportion corresponding to the imaging signals 426 from the Android operating system 302 but also one or more additional image subportions corresponding to other information/signals” (Kirch: ¶ 55), and/or “a window portion 518 showing {… a grid …} image complete with sub-icons 520 that the user can select to influence operation of the word processing application.” (Kirch: ¶ 60 and/or fig. 5).]

One of ordinary skill in the art, having the teachings of Park and Kirch before them prior to the claimed invention, would have been motivated to combine Kirch’s operability to display and select application icons in a multi-device environment with Park’s existing gallery application teachings. The rationale for doing so would have been that Park already recited that “convenience for a user can be increased by providing a suitable GUI according to a connected external display device” (Park: ¶ 62), and adopting Kirch’s approach would have aided in “clearly displaying large amounts of information” (Kirch: ¶ 03), and thus incorporating Kirch’s techniques into Park would have been “advantageous” (Kirch: ¶ 04). Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teachings of Park and Kirch (hereinafter, the “Park-Kirch” combination) in order to obtain the invention as recited in claims 13 and 19.

As to dependent claims 14 and 20, Park-Kirch further shows:
wherein the communication interface is configured to communicatively connect to the mobile terminal through a wired connection [e.g. the communication interface is configured to communicatively connect to the electronic device through a wired connection (Park: ¶ 25 | Kirch: ¶ 14)]. 

As to dependent claims 18 and 24, Park-Kirch further shows:
wherein the electronic device is one of a laptop computer or a desktop computer [e.g. the electronic device is one of a laptop computer or a desktop computer (Park: ¶ 25 | Kirch: ¶¶ 15 & 69)]. 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“Applicant submits that KIRCH and PARK do not describe the features of amended claim 1. At best, KIRCH describes displaying a sub-portion comprising a plurality of icons, and PARK describes scaling a screen in accordance with a size/ratio of an external display screen. However, neither KIRCH nor PARK describes displaying a gallery list on a gallery application screen and displaying a photo selected from the gallery list by enlarging the photo. Thus, neither KIRCH nor PARK can implement the feature set forth in amended claim 1.”

The Office respectfully disagrees. The Park-Kirch combination shows displaying a gallery list on a gallery application screen and displaying a photo selected from the gallery list by enlarging the photo as illustrated in at least Park: figs. 1 & 5, and the rest of the respective citations provided above. Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Louch; John et al.
US 20100313165 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Krishnaraj; Venkat et al.
US 20110126156 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
GHA; Hwang-hyeon
US 20100097637 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Suzuki, Kei  et al.
US 20020109725 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Dowd; Geoffrey et al.
US 20130127734 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Nishikawa; Hirofumi
US 20070182853 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Bian; Brian
US 20120030584 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Collopy; Thomas Kevin et al.
US 20100250816 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Ikeda; Akihiko
US 20130286042 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Reeves; Paul E. et al.
US 20130214996 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Yusupov; Alisher et al.
US 20120081354 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Sirpal; Sanjiv et al.
US 20130076594 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Eby; Travis et al.
US 20110265009 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Reeves; Paul E. et al.
US 20130076592 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
CHUNG; Jinwoo
US 20110050975 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Reeves; Brian et al.
US 20120086716 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Chaudhri; Imran A. et al.
US 20090061841 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Jackson, Warren  et al.
US 20040085343 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”
Izutsu; Masahiro
US 20080140886 A1
Transmit/receive “based on a second user input selecting one of the plurality of images in the gallery list while the electronic device is displaying the plurality of images in an execution screen of the gallery application corresponding to the selected one icon, which is displayed via the desktop window screen, an image in a second size corresponding to the selected one of the plurality of images included in the gallery list, via the communication interface to the electronic device, wherein the image in the second size is displayed by the electronic device in the execution screen of the gallery application corresponding to the selected one icon, wherein the second size is larger than the first size”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173